AO I06 (Rev.Case
            04/10) Application for a Search Warrant -
                    3:20-mj-00447-BLM                   Document 1 Filed 01/31/20 PageID.1 Page 1 of 15

                                      UNITED STATES DISTRICT                               Cou
                                                                     for the
                                                         Southern District of California                             JAN 31 2020
                In the Matter of the Search of                                                              CLEHK US DIST RIC. I U)UR r
                                                                        )                                SOUTH EHN DISTfilCT 01' CALIFORNIA
         (Briefly describe the property to be searched                  )                                BY                         DE~
          or identify the person by name and address)
                                                                        )         Case No.
              Black Google Phone                                        )
 Seized as FP&F No. 2020565600008902 Item 007
              ("Target Device #3")
                                                                        )
                                                                        )                       ?.OMJ0447
                                            APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
prwerl);Ato b~ searched cu,d give its location):
 :,-ee ttacnment A-J


located in the             Southern                District of - - - - -
                                                                       California
                    --------                                             - - - - - - - , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B


          The basis for the search under Fed. R. Crim. P. 4 I (c) is (check one or more):
               l"1f evidence of a crime;
                  0 contraband, fruits of crime, or other items illegally possessed;
                  0 property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
              Code Section                                                         Offense Description
        Title 8, United States Code §              Transport Illegal Aliens(a)(1 )(A)(ii) and (v)(II)
        1324

         The application is based on these facts:
        See Attached Affidavit


          r?f   Continued on the attached sheet.
          0 Delayed notice of _ _ days~ve exact ending date if more than                     JO
                                                                                              days: _ _ _ _ _ ) is requested
                under 18 U.S.C. § 3103a, the

                                                                                 ~                 =-----·
                                                        sis of which is set forth on the a~hed sheet.



                                                                                           c--;fj;p!icant 's signature

                                                                            Giancarlo Lugo, Border Patrol Agent, U.S. Border Patrol
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:    ~/31/~
City and state: San Diego, California                                       The Honorable Barbara L. Major, U.S. Magistrate Judge
                                                                                               Printed name and title
        Case 3:20-mj-00447-BLM Document 1 Filed 01/31/20 PageID.2 Page 2 of 15




                                          AFFIDAVIT
 1

2            I, Giancarlo Lugo, being duly sworn, hereby state as follows:

3                                      INTRODUCTION
             1.   I submit this affidavit in support of an application for warrant(s) to search
4
     the following electronic device(s):
5
                         White SKY Phone
6                        Seized as FP&F No. 2020565600008902 Item 005
                         ("Target Device #1")
7
                         Black Cloud Mobile Phone
8                        Seized as FP&F No. 2020565600008902 Item 006
                         ("Target Device #2")
9
                         Black Google Phone
10                       Seized as FP&F No. 2020565600008902 Item 007
                         ("Target Device #3")
11
                         Black Doppio Phone
12                       Seized as FP&F No. 2020565600008902 Item 008
                         ("Target Device #4")
13
                         White Samsung Phone
14                       Seized as FP&F No. 2020565600008902 Item 009
                         ("Target Device #5")
15
                         White iPhone
16                       Seized as FP&F No. 2020565600008902 Item 010
                         ("Target Device #6")
17
                         Black LG Phone
18                       Seized as FP&F No. 2020565600008902 Item 0 11
                         ("Target Device #7")
19

20
                                                 1
21
        Case 3:20-mj-00447-BLM Document 1 Filed 01/31/20 PageID.3 Page 3 of 15




                        Black Samsung Phone
1
                        Seized as FP&F No. 2020565600008901 Item 001
                        ("Target Device #8")
2

3
     the ("Target Device(s)"), as further described in Attachment(s) A-1, A-2, A-3, A-4, A-5,
4
     A-6, A-7, A-8 and to seize evidence of crime, specifically, violations of Title 8, United
S States Code, Section 1324 (Alien Smuggling), as further described in Attachment B.
           2.    The requested warrant(s) relate(s) to the investigation and prosecution of
 6
     Anthony Joshua MOORE and Ryan Thomas HEARD-Rabon for transportation of illegal
7
     aliens within the United States. The Target Device(s) is/are currently in the custody of
 8 Department of Homeland Security, Customs and Border Protection, United States Border
     Patrol, San Diego Sector.
 9
           3.    The facts set forth in this affidavit are based upon my personal observations,
10 my training and experience, and information obtained from various law enforcement

11 personnel and witnesses, including my review of reports prepared by other law
     enforcement officers and agents. This affidavit is intended to show that there is sufficient
12
     probable cause for the requested warrant(s) and does not purport to set forth all of my
13 knowledge of the investigation into this matter. Dates and times are approximate.

14
                                 TRAINING AND EXPERIENCE
15
           4.     I have been employed by the USBP since 2008, and am currently assigned to
16
     the San Diego Sector Prosecutions Unit. I graduated from the Border Patrol Basic Academy
17 at the Federal Law Enforcement Training Center in Artesia, New Mexico. I am a Federal

18 Law Enforcement Officer within the meaning of Rule 41(a)(2)(C), Federal Rules of
     Criminal Procedure and have been a Federal Law Enforcement Officer for ten years. I am
19
     authorized by Rule 4l(a) Federal Rules of Criminal Procedure to make applications for
20
                                                 2

21
        Case 3:20-mj-00447-BLM Document 1 Filed 01/31/20 PageID.4 Page 4 of 15




1 search and seizure warrants and serve arrest warrants. I have experience and have received
     training with respect to conducting investigations of immigration and criminal violations
2
     of Titles 8, 18, 19, and 21 of the United States Code.
3          5.     My current duties involve the preparation of criminal and administrative cases
4 for prosecution, including the use oflinking related subjects and information via electronic
     equipment and telephones. In the course of my duties, I investigate and prepare for
5
     prosecution cases against persons involved in the inducement, transportation, and
6 harboring of illegal aliens into and within the United States; and, the utilization of illegally-

 7 obtained, counterfeit, altered or genuine immigration documents by illegal aliens to
     illegally gain entry or remain in the United States.
 8
           6.     During my tenure as a Border Patrol Agent, I have participated in the
 9 investigation of a number of cases involving the smuggling of aliens from Mexico into the

10 United States and transportation of illegal aliens within the United States, which have
     resulted in the issuanc~ of arrest warrants, search warrants, seizure warrants, and the
11
     indictments of persons for alien smuggling, including drivers, passengers, and guides.
12         7.     Through the course of my training, investigations, and conversations with
13 other law enforcement personnel, I have gained a working knowledge of the operational
     habits of alien smugglers and alien transporters, in particular those who attempt to smuggle
14
     aliens into the United States from Mexico and transport them throughout the Southern
15 District of California. I am aware that it is a common practice for alien smugglers to work

16 in concert with other individuals and to do so by utilizing cellular telephones to maintain
     communications with co-conspirators and/or illegal aliens in order to further their criminal
17
     activities. Because they are mobile, the use of cellular telephones permits alien smugglers
18 and transporters to easily carry out various tasks related to their smuggling activities,

19 including, e.g., remotely monitoring the progress of the aliens while the aliens are in transit,
     providing instructions to transporters, guiding aliens to specific pick up locations, warning
20
                                                  3

21
        Case 3:20-mj-00447-BLM Document 1 Filed 01/31/20 PageID.5 Page 5 of 15




1 accomplices about law enforcement activity in the area and the status of check-point
     operations, and communicating with co-conspirators who guide aliens, coordinate drop off
2
     locations, and/or operate alien stash houses.
3                 The smuggling of aliens generates many types of evidence, including, but not
           8.
4 limited to, cellular phone-related evidence such as voicemail messages referring to the
     arrangements of travel, names, photographs, text messaging (via SMS or other
5
     applications), and phone numbers of co-conspirators and illegal aliens. For example,
 6 drivers and passengers responsible for transporting illegal aliens are typically in telephonic

 7   contact with co-conspirators immediately prior to and/or following the crossing of the
     illegal aliens at the border, at which time they receive instructions, including where to pick-
 8
     up the illegal aliens for transportation into the United States and where to take the illegal
 9 aliens after crossing into the United States. These communications may also include

10 locations for delivery to stash houses and/or sponsors. Illegal aliens also are typically in
     telephonic contact with co-conspirators prior to and following their crossing in order to
11
     make smuggling arrangements, receive instructions, and report their locations after
12 crossing. It is common for alien smugglers to be in contact with co-conspirators weeks to

13 months in advance of an event to recruit drivers and to coordinate the event. It is also
     common for co-conspirators to continue to contact each other by phone calls, social media,
14
     or messaging applications when contact is lost with the driver after an apprehension has
15 occurred.

16          9.    Based upon my training, experience, and consultations with law enforcement
     officers experienced in narcotics trafficking investigations, and all the facts and opinions
17
     set forth in this affidavit, I know that cellular telephones (including their Subscriber
18 Identity Module (SIM) card(s)) can and often do contain electronic evidence, including,

19 for example, phone logs and contacts, voice and text communications, and data, such as
     emails, text messages, chats and chat logs from various third-party applications,
20
                                                     4

21
        Case 3:20-mj-00447-BLM Document 1 Filed 01/31/20 PageID.6 Page 6 of 15




1 photographs, audio files, videos, and location data. In particular, in my experience and
     consultation with law enforcement officers experienced in alien smuggling investigations,
2
     I am aware that individuals engaged in alien smuggling may store photos and videos on
3 their cell phones that reflect or show co-conspirators and associates engaged in alien

4 smuggling, as well as images and videos with geo-location data identifying alien smuggling
     transportation routes, and communications to and from recruiters and organizers.
5
           10.    This information can be stored within disks, memory cards, deleted data,
6
     remnant data, slack space, and temporary or permanent files contained on or in the cellular
 7 telephone. Specifically, searches of cellular telephones may yield evidence:
           a.    tending to indicate efforts to smuggle aliens from Mexico into the United
 8
                 States;
 9
           b.    tending to identify accounts, facilities, storage devices, and/or services-such
10                as email addresses, IP addresses, and phone numbers-used to facilitate alien
                  smuggling and transportation of smuggled aliens;
11
           C.    tending to identify co-conspirators, criminal associates, or others involved in
12
                  alien smuggling, or transportation of smuggled aliens;
13         d.     tending to identify travel to or presence at locations involved in the smuggling,
                  transportation, or harboring ofillegal aliens, such as stash houses, load houses,
14
                  or delivery points;
15
           e.     tending to identify the user of, or persons with control over or access to, the
16                Target Device(s); and/or
           f.     tending to place in context, identify the creator or recipient of, or establish the
17
                  time of creation or receipt of communications, records, or data involved in the
18
                  activities described above.
19

20
                                                  5

21
        Case 3:20-mj-00447-BLM Document 1 Filed 01/31/20 PageID.7 Page 7 of 15




 1                       FACTS SUPPORTING PROBABLE CAUSE
          11.    On January 28, 2020, Border Patrol Agent J. Cameron was conducting anti-
 2
     smuggling operations in the Boulevard Border Patrol Area of Responsibility. Agent
 3 Cameron was wearing full rough duty uniform. Agent Cameron was driving a marked

4 government vehicle equipped with emergency lights and audible police siren.
          12.    At approximately 8:20 PM, Agent R. Grainger, who was on an elevated
 5
     position known to Border Patrol agents as "Desert Rose", observing traffic on Old Highway
 6 80 (OH-80) while utilizing a Forward Looking Infra-red (FLIR) night vision to watch an

 7 area that suspected illegals were located.
          13.    At approximately 8:20 PM, Agent Grainger observed a four door sedan
 8
     driving west on OH-80, near an area known to Border Patrol agents as "Jim Holes", stop
 9 in the middle of OH-80. Jim Holes is a tow yard located approximately 100 yards west of

10 Desert Rose on OH-80 and approximately two and a quarter miles north of the United
     States/Mexico International Boundary. A few seconds later, two individuals emerged from
11
     the brush along the north side of OH-80 and ran towards the 4 door sedan and entered the
12 backseat area of the passenger compartment. Agent Grainger relayed his observations via

13 agency radio and stated that the vehicle continued west on OH-80.
           14.   Agent Cameron responded and was located about one quarter mile west of
14
     Jim Hole's on Starship Lane. As the vehicle approached Starship Lane, Agent Cameron
15 observed the Champagne colored Nissan Altima traveling west on OH-80 past his position

16 on Starship Lane. There were no other vehicles traveling on OH-80 at this time. Agent
     Cameron pulled out on to OH-80 directly behind the champagne colored Nissan Altima.
17
           15.   At approximately 8:23 PM, Agent Cameron contacted San Diego Sector
18 Communications via agency radio and advised that he was going to conduct a traffic stop

19 on the champagne colored Nissan Altima in an effort to conduct an immigration inspection
     on the occupants of the vehicle. Agent Cameron activated his vehicle's emergency lights
20
                                                6

21
      Case 3:20-mj-00447-BLM Document 1 Filed 01/31/20 PageID.8 Page 8 of 15




1 and sirens, and the driver of the champagne colored Nissan Altima, later identified as the
     defendant, Anthony Joshua MOORE, yielded on OH-80 at mile marker 29.5. As Agent
 2
     Cameron approached the vehicle, he observed two individuals laying down across the
3 backseat of the vehicle attempting to conceal themselves. Agent Cameron also observed

4 dirt and brush all over the sweaters and jackets of the two individuals in the backseat.
     Agent Cameron conducted an immigration inspection on all occupants in the vehicle.
 5
     MOORE stated that he was a United States citizen. Agent Cameron questioned the front
 6 seat passenger, later identified as defendant, Ryan Thomas HEARD-Rabon, as to his

 7 immigration status. HEARD stated he was a United States citizen. Agent Cameron then
     conducted an immigration inspection on the two individuals laying across the backseat of
 8
     MOORE'S vehicle, later identified as material witnesses, Juan Carlos LANDEROS-
 9 Caballero and Ricardo GARCIA-Rosales. Both individuals stated that they are citizens of
tO Mexico without proper immigration documents which would allow them to enter or remain
     in the United States legally. At approximately 8:29 PM, Agent Cameron placed all four
11
     individuals under arrest.
12         16.    A white SKY phone ("Target Device #1"), black Cloud mobile phone
13 ("Target Device #2"), black Google phone ("Target Device #3"), black Doppio phone
     ("Target Device #4"), white Samsung phone ("Target Device #5"), white iPhone
14
     ("Target Device #6"), black LG phone ("Target Device #7") and a black Samsung
15 phone ("Target Device #8") were discovered in the vehicle on the passenger seat. All

16 eight cell phones ("Target Device(s)") were subsequently seized. MOORE was asked
     who the target devices belonged to. MOORE claimed ownership of the white SKY
17
     phone ("Target Device #1"), black Cloud mobile phone ("Target Device #2"), black
18 Google phone ("Target Device #3"), black Doppio phone ("Target Device #4"), white

19 Samsung phone ("Target Device #5"), white iPhone ("Target Device #6"), black LG

20
                                               7

21
        Case 3:20-mj-00447-BLM Document 1 Filed 01/31/20 PageID.9 Page 9 of 15




1 phone ("Target Device #7"). HEARD was asked who the target devices belonged to.
     HEARD claimed ownership of the black Samsung phone ("Target Device #8").
 2
          17.     HEARD was given an opportunity to provide a statement regarding the event.
3 HEARD stated that on Monday, January 27, 2020, he received a phone call from an

4 individual only known to him as "Joseph". HEARD stated that on that date Joseph
     recruited him to transport people for a profit of $500.00 and he accepted the offer. HEARD
5
     stated that on Tuesday, January 28, 2020, at approximately 10:00 AM, his friend, Anthony
 6 MOORE, the driver on the smuggling event, picked him up at his residence in Highland,

 7 California. HEARD stated that they both proceeded to a predetermined pick-up location
     provided by Joseph via text messages. HEARD claims that MOORE received subsequent
 8
     messages from Joseph, directing them to the pick-up location. HEARD stated they traveled
 9 for approximately three hours prior to arriving to the location provided by Joseph. HEARD

10 stated that they waited for a few minutes at this location, when they observed two
     individuals approach their vehicle and enter the Nissan via the unlocked rear passenger's
11
     side door. HEARD claims he asked the two individuals to exit the vehicle but they only
12 spoke Spanish and appeared not to understand. HEARD stated that MOORE proceeded to

13 drive away with the two individuals in the car for approximately three minutes, prior to
     being arrested. HEARD stated that he had a feeling the two individuals in the car were
14
     undocumented illegal aliens.
15        18.    Material witnesses Ricardo GARCIA-Rosales and Juan Carlos LANDEROS-
16 Caballero stated that they are citizens of Mexico without proper immigration documents
     that would allow them to enter or remain in the United States legally. Both GARCIA and
17
     LANDEROS freely admitted to illegally entering the United States with intended
18 destinations of San Fernando, California and Santa Anita, California. GARCIA and

19 LANDEROS admitted to making smuggling arrangements for themselves and were going
     to pay between $8,000 and $8,500. GARCIA and LANDEROS stated that when their load
20
                                                8

21
      Case 3:20-mj-00447-BLM Document 1 Filed 01/31/20 PageID.10 Page 10 of 15




1 vehicle arrived, someone inside the vehicle called out their names, which was their sign to
     enter the vehicle. Once inside the vehicle, both GARCIA and LANDEROS stated that the
 2
     front seat passenger of the vehicle (HEARD), gestured with his hands for them to lay down.
 3 LANDEROS further stated that the front seat passenger (HEARD), threw a blanket on top

4 of them in order to conceal them.

 5
                                         METHODOLOGY
 6         19.   It is not possible to determine, merely by knowing the cellular telephone's
 7 make, model and serial number, the nature and types of services to which the device is
     subscribed and the nature of the data stored on the device. Cellular devices today can be
 8
     simple cellular telephones and text message devices, can include cameras, can serve as
 9 personal digital assistants and have functions such as calendars and full address books and

10 can be mini-computers allowing for electronic mail services, web services and rudimentary
     word processing. An increasing number of cellular service providers now allow for their
11
     subscribers to access their device over the internet and remotely destroy all of the data
12 contained on the device. For that reason, the device may only be powered in a secure

13 environment or, if possible, started in "flight mode" which disables access to the network.
     Unlike typical computers, many cellular telephones do not have hard drives or hard drive
14
     equivalents and store information in volatile memory within the device or in memory cards
15 inserted into the device. Current technology provides some solutions for acquiring some of

16 the data stored in some cellular telephone models using forensic hardware and software.
     Even if some of the stored information on the device may be acquired forensically, not all
17
     of the data subject to seizure may be so acquired. For devices that are not subject to forensic
18 data acquisition or that have potentially relevant data stored that is not subject to such

19 acquisition, the examiner must inspect the device manually and record the process and the

20
                                                  9

21
      Case 3:20-mj-00447-BLM Document 1 Filed 01/31/20 PageID.11 Page 11 of 15




1 results using digital photography. This process is time and labor intensive and may take
     weeks or longer.
2
          20.     Following the issuance of this warrant, a case agent familiar with the
3 investigation will collect the subject cellular telephone and subject it to analysis. All

4 forensic analysis of the data contained within the telephone and its memory cards will
     employ search protocols directed exclusively to the identification and extraction of data
5
     within the scope of this warrant.
6                 Based on the foregoing, identifying and extracting data subject to seizure
          21.
 7 pursuant to this warrant may require a range of data analysis techniques, including manual
     review, and, consequently, may take weeks or months. The personnel conducting the
 8
     identification and extraction of data will complete the analysis within 90 days, absent
 9 further application to this court.

10
                        PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
11
          22.     Law enforcement has previously attempted to obtain the evidence sought by
12 this warrant through the owners' consent. Consent was not given.

13
                                         CONCLUSION
14
           23.    Based on the facts and information set forth above, there is probable cause to
15 believe that a search of the Target Device(s) will yield evidence of alien smuggling

16 violation of Title 8, United States Code, Sections 1324.
           24.    Because the Target Device(s) were seized at the time of MOORE and
17
     HEARD's arrest and have been securely stored since that time, there is probable cause to
18 believe that such evidence continues to exist on the Target Device(s). As stated above, I

19 believe that the appropriate date range for this search is from December 29, 2019, through
     January 29, 2020.
20
                                                10
21
      Case 3:20-mj-00447-BLM Document 1 Filed 01/31/20 PageID.12 Page 12 of 15




1          25.   Accordingly, I request that the Court issue warrants authorizing law
     enforcement to search the item(s) described in Attachment(s) A-1, A-2, A-3, A-4, A-5, A-
2
     6, A-7, A-8, and seize the items listed in Attachment B using the above-described
3 methodology.

4          I swear the foregoing is true and correct to the b ~ b e l i e f .

5                                              ~
                                           Giancarlo Lugo
 6                                         Border Patrol Agent

 7                                            ~/:-
     Subscribed and sworn to before me this   je£day of January, 2020.
 8

 9
   Hon. Barbara L. ajor                                                                         - ~


10 United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20
                                                11

21
      Case 3:20-mj-00447-BLM Document 1 Filed 01/31/20 PageID.13 Page 13 of 15




1                                     ATTACHMENT A-3

2
                                PROPERTY TO BE SEARCHED
3
     The following property is to be searched:
4

5
  Black Google Phone
  Seized as FP&F No. 2020565600008902 Item 007
6
  ("Target Device #3")
7
     Target Device is currently in the custody of the Department of Homeland Security,
     Customs and Border Protection, United States Border Patrol, San Diego Sector
8

9

10

11

12

13

14

15

16

17

18

19

20

21
      Case 3:20-mj-00447-BLM Document 1 Filed 01/31/20 PageID.14 Page 14 of 15




 1
                                     ATTACHMENT B
                                   ITEMS TO BE SEIZED
 2

 3        Authorization to search the cellular telephone(s) described in Attachment(s) A-
   l, A-2, A-3, A-4, A-5, A-6, A-7 and A-8 includes the search of disks, memory cards,
 4
   deleted data, remnant data, slack space, and temporary or permanent files contained on
   or in the cellular telephone(s) for evidence described below. The seizure and search of
 5
   the cellular telephone(s) shall follow the search methodology described in the affidavit
 6 submitted in support of the warrant(s).

 7
          The evidence to be seized from the cellular telephone(s) will be electronic
 8 records, communications, and data such as emails, text messages, chats and chat logs
   from various third-party applications, photographs, audio files, videos, and location
 9 data, for the period of December 29, 2019 to January 29, 2020:

10
          a.    tending to indicate efforts to smuggle aliens from Mexico into the United
11
                States;
12

13
          b.    tending to identify accounts, facilities, storage devices, and/or services-
                such as email addresses, IP addresses, and phone numbers-used to
14              facilitate alien smuggling and transportation of smuggled aliens;

15
          C.    tending to identify co-conspirators, criminal associates, or others involved
16              in alien smuggling, or transportation of smuggled aliens;

17
          d.    tending to identify travel to or presence at locations involved in the
18              smuggling, transportation, or harboring of illegal aliens, such as stash
                houses, load houses, or delivery points;
19

20
          e.    tending to identify the user of, or persons with control over or access to,
21              the Target Device(s); and/or
      Case 3:20-mj-00447-BLM Document 1 Filed 01/31/20 PageID.15 Page 15 of 15




 1
           f.    tending to place in context, identify the creator or recipient of, or establish
2                the time of creation or receipt of communications, records, or data involved
                 in the activities described above,
3

4

s    which are evidence of violations of Title 8, United States Code, Section 1324.

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21
